DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-15 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s set of claims filed on 12/22/2020 have been reviewed by the examiner in view of the prior arts of a search record and it is agreed that the prior arts of the search record fail to disclose “the pair of sets of audio blocks comprises a first set of audio blocks for a first time block over a plurality of audio channels and a second set of audio blocks for a second time block over the plurality of audio channels; generating a set of audio features from the first set of audio blocks and the second set of audio blocks in the pair of sets of audio blocks, wherein the set of audio features includes one or more inter-channel audio features; graphically presenting, to a user, the set of audio features by way of a set of user interface components on a display page, wherein each user interface component in the set of user interface components represents a respective audio feature in the set of audio features, wherein the respective audio feature is computed from a first audio block in the first set of audio blocks and a second audio block in the second set of audio blocks; visually conveying a specific perceptible audio characteristic to the user using the set of user interface components on the display page dynamically updated with a plurality of sets of audio features computed from a plurality of pairs of sets of audio blocks of the multi-channel audio signal” as shown in the independent claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             10/15/2021